                  Case 1:17-cv-09792-ALC-BCM Document 205 Filed 11/16/20 Page 1 of 4




    Connell Foley LLP                                                                               Margot N. Wilensky
    888 Seventh Avenue                                                                                             Partner
    9th Floor                                                                                    Direct Dial 212.307.3713
    New York, NY 10106
                                                                                             MWilensky@connellfoley.com
    P 212.307.3700 F 212.262.0050




                                                    November 16, 2020
            VIA ELECTRONIC FILING
            The Honorable Barbara Moses, U.S.M.J.
            United States District Court
            Southern District of New York
            500 Pearl Street, Room 740
            New York, New York 10007

                   Re:       IGT v. High 5 Games, LLC
                             Docket Nos.: 1:17-cv-9792; 1:19-cv-5752

            Dear Judge Moses:

                   This firm represents Defendant, High 5 Games, LLC (“H5G”). Pursuant to Your Honor’s
            August 28, 2020 Initial Case Management Order, the parties submit this letter outlining the
            progress of discovery to date and settlement efforts.

            IGT’s Position

                    Discovery: The parties have served initial discovery requests and both parties have served
            written responses. IGT has begun producing documents in responses to H5G’s requests, although
            its production is not yet complete. H5G has not yet produced any documents, although H5G has
            unilaterally proposed to make available for inspection certain electronic Game files, in lieu of
            producing documents. The parties have not yet met and conferred regarding whether an inspection
            is in fact the most efficient way for such files to be reviewed, particularly given the current
            difficulties of travel, social distancing, and the fact that these files are ESI.

                     Below, H5G includes a section of “issues with IGT’s discovery responses.” This letter is
            the first place that H5G has raised any such issues, but it has not included sufficient detail for IGT
            to respond. IGT is willing to meet and confer with H5G regarding any complaints it may have.

                    H5G also includes a section regarding IGT’s discovery requests of H5G. IGT
            acknowledges that H5G complained to IGT citing Local Rule 33, although IGT maintains its
            interrogatories were proper. However, as H5G indicates, this issue was resolved between the




5689998-2
     Case 1:17-cv-09792-ALC-BCM Document 205 Filed 11/16/20 Page 2 of 4
November 16, 2020
Page 2

parties and H5G served its objections and responses. H5G also recites in their statement below
several objections to IGT’s document requests. H5G has served its objections to IGT’s document
requests, and IGT is in the process of determining which objections and responses it needs to raise
with H5G in a meet and confer.

        In general, IGT takes issue with any suggestion from H5G that it has not met its discovery
obligations or been reasonable in resolving disputes. IGT has served proper discovery requests,
has properly responded to H5G’s discovery requests, and has reasonably engaged in meet and
confers with H5G. Now that the parties have served written discovery responses, it is clear that a
significant number of issues must be addressed in additional meet and confers.

       Settlement: Ms. Cenar, counsel for H5G, has spoken directly with in-house counsel for
IGT regarding settlement. These discussions were put on hold on October 16, 2020, when H5G’s
CEO initiated a discussion via e-mail with a business counterpart at IGT, Mr. Todd Nash,
requesting to discuss settlement. However, such a meeting has not yet been arranged as IGT is
waiting to hear from H5G’s CEO as to availability. IGT remains willing to discuss settlement,
although no significant progress has been made thus far.

       IGT disagrees with H5G’s characterization of these events, and particularly disagrees with
H5G’s statement that IGT’s continuing to meet its deadlines in this case indicates that it does not
have a continuing interest in settlement. This is simply incorrect.

        H5G’s Counsel at Trial: One issue remains outstanding between the parties and, after
much discussion, has not been resolved. Mr. Jon Fallon is counsel of record for H5G. H5G has
also named him as one of two fact witness in its initial disclosures. In view of this, IGT believes
that Mr. Fallon should be disqualified from serving as counsel for H5G at trial. During a telephonic
meet-and-confer, Mr. Fallon stated he expected to withdraw as counsel prior to trial, but H5G
would only make such assurances orally, and only in equivocal language. In the absence of a
definitive, written commitment by Mr. Fallon and H5G, IGT believes that the issue is ripe for
resolution. IGT seeks guidance on how this issue should be presented to the Court.



H5G’s Position

Discovery

Issues with IGT’s Discovery Responses

        With regard to the progress of discovery, H5G has now received various documents from
IGT in response to H5G’s Request for the Production of Documents, but only a fraction of what it
has agreed to produce. However, IGT objects to producing a number of documents for which they
assert objections, and/or are asserting attorney client privilege as a basis to withhold documents,




5689998-2
     Case 1:17-cv-09792-ALC-BCM Document 205 Filed 11/16/20 Page 3 of 4
November 16, 2020
Page 3

when based on the positions asserted in the case the, privilege has been waived or the objections
to producing are without merit.

      With regard to IGT’s interrogatory responses, these responses are also in large part
incomplete and deficient in large part due to the objections set forth by IGT.

        With regard to Requests for Admissions, IGT also raised numerous objections to and/or
failed to concisely respond to requests for admissions as it is required under the Rules.

       IGT complains that it is the first it is hearing of H5G’s concerns, but H5G disagrees and it
needs more detail.

       The parties have agreed to meet and confer on the issues raised by H5G, and H5G will
continue to illustrate the underlying basis for its concern with IGT before bringing the matter
before the court. If the parties are unable to reach a resolution H5G will submit a letter to the
Court outlining the deficiencies of IGT’s discovery responses and requesting a further conference.

IGT Discovery Demands on H5G

         IGT served interrogatories that did not comply with Local Rule 33.3(a). Specifically, these
Initial Interrogatories sought information far beyond the names of witness, the computation of
damages, and the existence and location of relevant documents. We advised IGT of this non-
compliance with the Local Rules and this Court’s Order, but IGT refused to withdraw the improper
interrogatories. The parties conferred at length about the discovery issues, and while H5G
maintains its objections, in the interest of efficiency, H5G nonetheless provided initial responses
to each interrogatory.

IGT served requests for documents seeking to simply have reproduced back to IGT, numerous
documents, many of which it already has in its possession. IGT has also sought documents that
appear disproportionate to the needs of the case. IGT has essentially asked for every underlying
artwork and graphic game file for numerous, which H5G agreed to make available for inspection
at a date and location appropriately socially distanced (or under some other agreed to protocol
between counsel given the issues pertaining to the pandemic) the underlying artwork and graphic
files, as that is the reasonable means to achieve the demanded inspection.

            Settlement

       With regard to settlement negotiations, counsel for H5G, Kara Cenar and Associate
General Counsel of IGT, Stephen Calogero, have met and conferred, to no avail. While IGT
proposed settlement terms on October 7, 2020, H5G counsel had questions regarding the proposal
and there has been no further response from IGT in response to H5G’s letter regarding the proposed
terms. H5G counsel remains open to continuing settlement discussions.




5689998-2
     Case 1:17-cv-09792-ALC-BCM Document 205 Filed 11/16/20 Page 4 of 4
November 16, 2020
Page 4

       IGT also changed its approach to working with counsel on the Settlement discussions and
sought instead (without successful engagement to date) to initiate discussion with businesspersons
at H5G. IGT references an interaction with H5G CEO and indicates that it is waiting to hear from
H5G CEO on scheduling. However, IGT’s reference to these exchanges are misplaced as to
settlement, as that was not the context of the CEO’s outreach.

       IGT moved forward with discovery, claiming that its Interrogatories were appropriate,
which H5G disputes, and Motion Practice, indicating that at least for now IGT does not have a
continuing interest in settlement. Accordingly, there are no active settlement discussions.

       If IGT has an interest in settlement, as it indicates above, H5G counsel is prepared to move
forward when the response to H5G’sd counsel’s letter regarding settlement is received.

            IGT Request for withdrawal of H5G Counsel

       This appears to be outside the scope of the Court’s order requesting only a status on
discovery and settlement.

        H5G has been requested by IGT to have its General Counsel, Jon Fallon, withdraw his
appearance as trial counsel for H5G. H5G has engaged outside trial counsel who have been
admitted pro hac vice and who recently filed appearances. IGT has been given assurances that
Mr. Fallon will not be acting as trial counsel when and if this case reaches trial. IGT’s demands
are intended to interfere with a smooth transition for new counsel, and do not appear to be
necessary at this pre-trial juncture, given that H5G has had outside trial counsel appear of record.

       H5G will be filing its response to IGT’s Motion for Judgment on the Pleadings on
November 19, 2020. IGT’s Reply is due December 1, 2020. In view of the arguments and latest
contract interpretation raised therein H5G may be seeking leave to reinstate certain counterclaims
that H5G was previously agreeable to withdraw in view of the Court’s ruling in the 2017 case.

     We look forward to discussing these matters further at the upcoming Status Conference on
November 23, 2020 at 10:00 a.m.

            Respectfully submitted,


            Counsel for IGT:                            Counsel for H5G:




            Peter D. Siddoway                           Margot N. Wilensky




5689998-2
